 In the Matterof HOOKER ELECTROCHEMICAL COMPANY, EMPLOYERandUNITED ASSOCIATION OF JOURNEYMEN PLUMBERS AND STE, AMFITTERSOF THE UNITED STATES& CANADA,LEAD BURNERSLOCALUNION No.677, AFL,PETITIONERCase No. 3-R-1407.-Decided July 24,1947Franchot, Runals, Cohen, Taylor cMallam, by Mr. William G.Shoemaker, Jr.,of Niagara Falls, N. Y., and11Ir.Ansley Wilcox, II,of Niagara Falls, N. Y., for the Employer.Mr. Ivan D. Carter,of Niagara Falls, N. Y., andMr. James V.Stillwell,of Buffalo, N. Y., for the Petitioner.'Messrs. Earl W. BrydgesandJohn Burden,of Niagara Falls, N. Y.,for the Intervenor.Mr. Robert J. Freehling,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at NiagaraFalls,New York, on March 3, 7, and 10, 1947, before Francis X.Helgesen, hearing officer.At the hearing, the Employer and NiagaraHooker Employees' Union, herein called the Intervenor, moved todismiss the petition filed in the instant case on various grounds.Thehearing officer referred these motions to the Board.For the specificreasons stated hereinafter, the motions are hereby denied.Upon the entire record in the case,' the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERHooker Electrochemical Company, a New York corporation withits principal office and place of business in Niagara Falls, New York,is engaged in the manufacture of chlorine, caustic soda and otherchemicals at its Niagara Falls plant. In 1946, over $1,000,000 worth1 The transcriptof the hearing has beencorrectedin accordance with the stipulation ofthe parties.74 N. L. R. B., No. 121.618 HOOKER ELECTROCHEMICAL COMPANY619of the raw materials used by the Employer at this plant was receivedfrom sources outside the State of New York.During the same period,the Employer shipped to customers outside the State over $1,000,000worth of finished products manufactured at this plant.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.The Intervenor is an unaffiliated labor organization, claiming torepresent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONOn January 26, 1944, and, again, on August 17, 1945, followingconsent elections conducted by the Board, the Intervenor was desig-nated by the Regional Director as the collective bargaining representa-tive of employees in a unit embracing,inter alia,virtually all theemployees involved herein.Since July 1, 1944, the Employer andthe Intervenor have entered into a number of collective bargainingagreements covering the employees in that unit.The most recentcontract between these parties was executed on March 11, 1946, to"continue in effect for one (1) year ending March 10, 1947, and there-after for successive periods of one (1) year, unless terminated byeither party, by serving on the other party between February 1 andFebruary 15 in any year, written notice of intention to terminate thesame. . . ." No such notice of termination was served during theperiod from February 1 to 15, 1947.On October 14, 1946, the Peti-tioner filed its petition in the instant case.The Intervenor asserts that, in view of the automatic renewal of its1946 contract by the failure of the parties to serve notice thereunder,such agreement bars an election at this time to the same extent as acontract for an original period of 2 years. In this connection, theIntervenor apparently relies on the principle enunciated in theReedRoller Bitcase,2 namely, that a contract of 2 years' duration willnormally preclude a determination of representatives until shortlybefore its terminal date.The Employer takes no position on thisquestion.We find no merit in the Intervenor's contention. It is clear fromthe language of the duration clause that the contract in issue wasintended to extend for a period of 1 year, subject to automatic renewals2Matter of Reed Roller Bat Company, 72N. L.R. B. 927. 620DECISIONS OF NATIONAL LABOR, RELATIONS BOARDfor annual periods thereafter.And, as we ha\^e recently pointedout, the Board has continued to hold, in cases subsequent to theReedRoller Bitdecision and involving contracts similar to the instant one,that the filing of a petition during the initial 1-year term, but beforethe operative date of the automatic renewal clause, operates to removethe contract as a bar to a current determination of representatives.3Accordingly, inasmuch as the petition in this case was timely filed,we find that the existing contract cannot constitute a bar to an electionat this time.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT;THE DETERMINATION OF REPRESENTATIVESThe Petitioner seeks a unit composed of all lead burners and theirapprentices, at the Employer's Niagara Falls, New York, plant, in-cluding the lead shop group leader, but excluding lead burner helpers.4The Employer and the Intervenor contend that, in view of the pasthistory of collective bargaining, and of other factors detailed below,only a broad unit of all production and maintenance employees isappropriate.In the event the Board establishes a less comprehensiveunit in the nature of that sought by the Petitioner, the Employer andthe Intervenor would include the lead burner helpers and would ex-clude the lead shop group leader.The Employer, at its Niagara Falls plant, employs approximately1,000 production and maintenance workers and, of these, about 212are assigned to its maintenance and repair department.This depart-ment, which is headed by a master mechanic, is divided into variousshops, including the machine, welding, pipe, carpentry, masonry,electrical, weights and measures, and,lead shops.The lead shop per-sonnel consists of the lead shop group leader, who reports directly tothe master mechanic, and the apprdximately 11 lead burners, theirapprentices, and helpers.The lead shop employees perform all lead burning duties requiredby the Employer.5They spend a portion of their time working in thelead shop, which occupies one section of a large room that also housesthe sheet metal workers of the welding shop.During the balance of3Matter of General Electric Company,74 N L R B 415, and cases cited therein4This unit,in terms of the Employer's lead shop job classifications,embraces,in addi-tion to the lead shop group leader,six lead burners A and B, and one lead burner C, butexcludes,as helpers,two lead burners C and two lead burner helpers.5However, other production and maintenance employees are also engaged in "lead work",such as forming lead into shapes by melting, rather than by burning,and installing fabri-cated lead parts. HOOKER ELECTROCHEMICAL COMPANY621their time, they are employed on lead burning projects throughout theEmployer's plant.It appears that, in the performance of their duties,the lead shop employees work in close contact with the other pro-duction and maintenance emloyees; that they are hourly paid, simi-larly to the production and maintenance workers, and punch the sameclock; that they are normally recruited from the production andmaintenance personnel; and that they receive substantially all theirlead burning training within the plant.However, it further appearsthat the lead shop employees are clearly distinguishable from the otherproduction and maintenance employees.Thus, the lead shop em-ployees are, in general, highly skilled craftsmen, work under sepa-rate Immediate supervision,o and are among the highest paid employeesin the plant.'It is therefore apparent that the establishment of theemployees engaged in lead burning as a separate collective bargainingunit is feasible.8The Employer and the Intervenor, however, in arguing that onlya broad production and maintenance unit is appropriate, point to thehistory of collective bargaining on a plant-wide basis and to variousactivities by the lead shop employees with respect to the Intervenor.The record indicates, in this connection, that, in January 1944, and,,again, in August 1945, consent elections were conducted under Boardauspices in a unit comprising, generally, all non-supervisory produc-tion and maintenance employees of the Employer.9 In neither in-stance was a request made by any of the participating labor organi-zations for a self-determination election among the employees in-volved herein.Following each election, the Intervenor was desig-nated by the Regional Director as the bargaining representative ofthe employees in the broad production and maintenance unit and,since July 1, 1944, the Employer and the Intervenor have entered intoseveral collective bargaining agreements covering these employees.ioThe lead shop employees have enjoyed benefits, such as wage in-creases, under the collective bargaining agreements executed by the6See discussion of the lead shop group leader,infra.Although there appears to have been a substantial interchange of employees betweenthe lead shop and the remaining plant operations in the past,the Employer's representativetestified at the hearing that no change in the present lead shop personnel is contemplated,except possibly the addition of two more employees.8 Cf.Matter of National Aniline Division,Allied Chemical and Dye Corporation, 71N. L It B 1217,and cases cited therein9 In the January 1944 election,the Intervenor alone participated,however,in the August1945 election,the names of District 50, UnitedMineWorkers of America,Local 12924,and of United Gas,Coke and Chemical Workers, CIO, Hooker Local 2581,also appearedon the ballot.10Although the Employer has actually been in collective bargaining relationships withvarious employee-representatives on a plant-wide basis since 1919, the July 1,1944, agree-'ment marked the first formal written collective bargaining contract entered into by theEmployer with any representative of its workers. 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDIntervenor and the Employer, and have suggested clauses to be incor-porated in these agreements. In addition, it appears that the leadshop employees participated in the organizing of the Intervenor andhave been members thereof; that they have processed their grievancesthrough the Intervenor's shop stewards; and that a lead shop em-ployee, later transferred to other plant duties, served for a short timeasan alternate shop steward in the repair and maintenancedepartment.However, as we have already indicated, the employees engaged inlead burning constitute a true craft group, and these employees havenever been previously granted an opportunity to participate in a self-determination election.In addition, it appears that, although bar-gaining has proceeded on a plant-wide basis in other electrochemicalplants in the city of Niagara Falls itself, bargaining in the chemicalindustry generally has been conducted through craft groups similarto that sought by the Petitioner herein, both in the vicinity of NiagaraFalls 11 and elsewhere in the United States 12Under these circumstances, we are of the opinion that the Employ-er's lead burning employees should be accorded an opportunity at thepresent time of indicating whether they desire to be represented ina craft union or to remain a part of the existing production and main-tenance group 13We shall, therefore, make no final unit determina-tion at this time, but shall be guided by the desires of these employeesas expressed in the election directed hereinafter.If, at this election,the employees in the voting group set forth below select the Petitioner,they will be taken to have indicated their desire to constitute a sepa-rate unit for the purposes of collective bargaining; however, if, at thiselection, they select the Intervenor, they will be taken to have indi-cated their desire to be bargained for as part of the existing produc-tion and maintenance unit.We come now to a discussion of the lead shop group leader andof the lead burner helpers, concerning whose inclusion in the votinggroups the parties are in disagreement :Lead shop group leader:This individual spends from 25 to 50 per-cent of his time directing the work of the approximately 11 lead shopemployees; and, during the balance of his time, he performs worksimilar to that of the other lead burners.The record indicates thathe is hourly paid, receiving approximately 5 cents an hour more thanhis highest paid subordinate; that he has authority effectively to rec-11 SeeMatter of NationalAnilineDivision,Allied Chemical and Dye Corporation,foot-note 8,supra,andMatter of E. I. du Pontde Nemoursand Company,66 N. L. R. B. 545.12 SeeMatter of P I. du Pont (Crasselli Division),65 N L R. B. 390, andMatter ofNational Lead Company,63 N L R B. 903.13Cf.Matterof National Aniline Division,Allied Chemical and Dye Corporation,footnote8, supra. HOOKER ELECTROCHEMICAL COMPANY623ommend the hire, discharge, promotion, and change of status of hissubordinates; and that individuals classified as group leaders werespecifically excluded from the production and maintenance unit forwhich the Intervenor was designated by the Regional Director bothin 1944 and 1945. In view of the foregoing, and upon the entirerecord in the case, we are of the opinion that the lead shop, groupleader is a supervisory employee and we shall, therefore, exclude himfrom the voting group.Lead burner helpers:There are presently four lead shop employeesperforming the duties of "lead burner helpers." 14 These individualsare permanently assigned to the lead shop, where they work as com-mon laborers, scraping, cutting, and preparing the lead for burning,and serving generally as handymen in the shop.They are subjectto conditions of employment similar to those of the lead burners andtheir apprentices.Moreover, they are selected and trained by theEmployer with the expectation that they will ultimately be advancedto the more skilled capacities, and almost all the lead burners andtheir apprentices presently embraced in the voting group began theirwork in the lead shop as helpers.Under the circumstances, we areof the opinion that the lead burner helpers have interests closely akinto those of the lead burners and their apprentices, and we shall, there-fore, include the lead burner helpers in the voting group.Accordingly, we shall direct an election by secret ballot among alllead burners, their apprentices and helpers, at the Employer's NiagaraFalls plant, excluding the lead shop group leader, and all other super-visory employees, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTION15As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Hooker Electrochemical Com-pany, Niagara Falls, New York, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Third Region, acting in this matteras agent for the National Labor Relations Board, and subject toSections 203.55 and 203.56, of National Labor Relations Board Rules14Two of theseemployees,Nowackiand Lewis,are classified as "lead burner helpers,"and the remauung two, Buhr andIrish,are designated as "lead burners C " Inasmuchas the record indicates that Buhr and Irish perform substantially the same duties asthoseperformedby thehelpers, we shall consider these four employees together as "leadburner helpers."15Any participantin the electionherein may,upon its prompt request to, and approvalthereof by, the Regional Director,have its name removed from the ballot.755420-48-vol 74-41 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Regulations-Series 4, amongthe employees in the voting groupfound appropriate in Section IV, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause theywereill or on vacation or temporarily laid off, and in-cluding employees in the armed forces of the United States who pre-sent themselvesin person at the polls, but excluding those employeeswho have since quit or'been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether they desire to be represented by United Association of Jour-neymen Plumbers and Steamfitters of the United States & Canada,LeadBurnersLocal Union No. 677, AFL, or by Niagara Hooker Em-ployees' Union, for the purposes of collective bargaining, or by neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.